               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


THOMAS JAMES JOHNS,

          Plaintiff,

v.                                         Civil Action No. 5:18CV37
                                                             (STAMP)
NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

          Defendant.


                   MEMORANDUM OPINION AND ORDER
                AFFIRMING AND ADOPTING REPORT AND
               RECOMMENDATION OF MAGISTRATE JUDGE

                         I.   Background

     The plaintiff, Thomas James Johns, by counsel, seeks judicial

review of the above-named defendant’s decision to deny his claims

for Disability Insurance Benefits (“DIB”) under Title II of the

Social Security Act and Supplemental Security Income (“SSI”) under

Title XVI of the Social Security Act.

     The plaintiff applied for DIB and SSI in October 2014,

alleging disability beginning April 14, 2014. His claim was denied

initially and again upon reconsideration. The plaintiff then filed

a written request for a hearing, and a hearing was held before the

Administrative Law Judge (“ALJ”) in Morgantown, West Virginia. The

plaintiff, represented by counsel, and an impartial vocational

expert appeared at the hearing.    The ALJ issued an unfavorable

decision to the plaintiff, and the plaintiff appealed. The Appeals
Council    denied   the       plaintiff’s      request    for   review,     and   the

plaintiff timely brought his claim before this Court.

     The   ALJ   used     a    five     step   sequential      evaluation   process

pursuant to 20 C.F.R. §§ 404.1520 and 416.920 to determine whether

plaintiff is disabled.            Using that process, the ALJ made the

following findings: (1) The claimant meets the insured status

requirements of the Social Security Act through December 31, 2015;

(2) The claimant has not engaged in substantial gainful activity

since April 14, 2014, the alleged onset date (20 C.F.R. § 404.1571

et seq., and § 416.971 et seq.); (3) The claimant has the following

severe impairments: degenerative disc disease; anxiety disorder

(agoraphobia);      depression          (20    C.F.R.     §§     404.1520(c)      and

416.920(c)); (4) The claimant does not have an impairment or

combination of impairments that meets or medically equals the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart    P,   Appendix      1   (20    C.F.R.   §§     404.1520(d),     404.1525,

404.1526, 416.920(d), 416.925 and 416.926); (5) That the claimant

has the residual functional capacity to perform light work as

defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b) performing all

postural movements, crouching and crawling occasionally, except

never climbing ladders, ropes or scaffolds; with an allowance to

sit or stand, briefly (for two minutes) alternating position every

30 minutes without going off task; no more than occasional contact

with coworkers and supervisors and no in-person contact with the


                                           2
general    public;      once    work   is   assigned      should     be   able   to    be

performed without working in coordination with other employees;

work should be low stress in nature in that it does not involve

rapid production or assembly line work and has limited decision-

making responsibility; (6) The claimant is unable to perform any

past relevant work (20 C.F.R. §§ 404.1565 and 416.965); (7) The

claimant was born on October 14, 1982 and was 31 years old, which

is defined as a younger individual age 18-49, on the alleged

disability onset date (20 C.F.R. §§ 404.1563 and 416.963); (8) The

claimant has at least a high school education and is able to

communicate in English (20 C.F.R. §§ 404.1564 and 416.964); (9)

Transferability of job skills is not material to the determination

of disability because using the Medical-Vocational Rules as a

framework supports a finding that the claimant is “not disabled,”

whether or not the claimant has transferable job skills (See S.S.R.

82-41    and    20   C.F.R.     Part   404,     Subpart      P,   Appendix   2);   (10)

Considering the claimant’s age, education, work experience, and

residual       functional      capacity,      there    are    jobs   that    exist     in

significant numbers in the national economy that the claimant can

perform     (20      C.F.R.    §§   404.1569,         404.1569(a),     416.969,       and

416.969(a)).

        Therefore, the ALJ found that the plaintiff has not been under

a disability, as defined in the Social Security Act, from April 14,




                                            3
2014, through the date of this decision (20 C.F.R. §§ 404.1520(g)

and 416.920(g)).

      The plaintiff and the defendant both filed motions for summary

judgment. The plaintiff’s motion for summary judgment (ECF No. 10)

argues that the ALJ’s decision is not supported by substantial

evidence.      Specifically, the plaintiff contends that the ALJ

mischaracterized a host of evidence, that the ALJ did not properly

document the “special technique” in his step-three analysis, and

that the Appeals Council erred by rejecting the opinion of Tony

Goudy, Ph.D., which plaintiff obtained and submitted after the ALJ

issued his decision. Based on these alleged errors, plaintiff asks

this Court to remand the claim for calculation of benefits or for

further proceedings.        The Commissioner argues that the ALJ’s

decision is supported by substantial evidence and asserts that the

ALJ correctly evaluated the evidence and properly documented his

step-three analysis, and thus requests this Court to grant the

motion for summary judgment and affirm the ALJ’s decision.                 ECF

No.   12.      The   plaintiff   filed   a    response   in   opposition    to

defendant’s motion for summary judgment.          ECF No. 14.

      United States Magistrate Judge Robert W. Trumble then entered

his   report   and   recommendation,     to   which   neither   party   filed

objections.      ECF No. 15.     The magistrate judge found that the

Commissioner’s decision denying plaintiff’s claim for DIB and SSI

is not supported by substantial evidence and recommends that


                                     4
plaintiff’s motion for summary judgment (ECF No. 10) be granted in

part and denied in part, defendant’s motion for summary judgment

(ECF No. 12) be denied, and the commissioner’s decision be vacated

and remanded for proceedings.            ECF No. 15 at 15.

         For the reasons discussed below, the report and recommendation

of the magistrate judge is AFFIRMED and ADOPTED.              Accordingly, the

defendant’s motion for summary judgment (ECF No. 12) is DENIED and

the plaintiff’s motion for summary judgment (ECF No. 10) is GRANTED

IN PART and DENIED IN PART, and the Commissioner’s decision is

VACATED and REMANDED for further proceedings.

                               II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo   review   of   any     portion   of   the   magistrate   judge’s

recommendation to which objection is timely made.                  As to those

portions of a recommendation to which no objection is made, a

magistrate judge’s findings and recommendation will be upheld

unless they are clearly erroneous.

                                III.     Discussion

         As the United States Court of Appeals for the Fourth Circuit

has held: “Under the Social Security Act, [a reviewing court] must

uphold the factual findings of the Secretary if they are supported

by substantial evidence and were reached through application of the

correct legal standard.”             Craig v. Chater, 76 F.3d 585, 589 (4th

Cir. 1996).      “Substantial evidence is such relevant evidence as a


                                          5
reasonable mind might accept as adequate to support a conclusion.”

Id.    A   reviewing   court   “does       not   reweigh   evidence   or   make

credibility determinations in evaluating whether a decision is

supported by substantial evidence; ‘[w]here conflicting evidence

allows reasonable minds to differ,’ we defer to the Commissioner’s

decision.”    Thompson v. Astrue, 442 F. App’x 804, 805 (4th Cir.

2011) (quoting Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.

2005)).    Further, as the Supreme Court of the United States stated

in United States v. United States Gypsum Co., “a finding is

‘clearly erroneous’ when although there is evidence to support it,

the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

333 U.S. 364, 395.

      After reviewing the record and the parties’ filings, this

Court finds that because the parties did not file any objections to

the report and recommendation, the magistrate judge’s findings and

recommendations will be upheld unless they are “clearly erroneous

or contrary to law.”    28 U.S.C. § 636(b)(1)(A).

      In making his recommendations, the magistrate judge first

correctly found that because the ALJ (1) discounted plaintiff’s

Global Assessment of Function (“GAF”) scores based on evidence that

does not exist, (2) did not indicate what weight he gave to Ms.

Straight’s opinion and why, and (3) did not sufficiently explain

what portions of Mr. McCullough’s opinion he discounted and why,


                                       6
the magistrate judge correctly determined that the ALJ’s decision

is not supported by substantial evidence and requires remand.    ECF

No. 15 at 15.

     Next, the magistrate judge correctly found that the ALJ’s

step-three analysis fails for the same reasons set forth in the

magistrate judge’s report and recommendation at Section V.C.1, and

because substantial evidence does not support the ALJ’s decision to

discount (1) plaintiff’s GAF scores, (2) Ms. Straight’s opinion,

and (3) Mr. McCullough’s opinion—all of which is evidence of

plaintiff’s mental impairments—the magistrate stated that he cannot

conclude that substantial evidence supports the ALJ’s decision that

plaintiff’s mental impairments do not meet or equal a medical

listing.   ECF No. 15 at 13.   On remand, the magistrate correctly

notes that the ALJ must sufficiently discuss the evidence and

explain the underlying reasoning so that meaningful judicial review

is possible.    ECF No. 15 at 13.    Lastly, the magistrate judge

correctly found that because plaintiff has not shown good cause for

submitting new evidence to the Appeals Council, the Council did not

err when it declined to consider the same.   ECF No. 15 at 15.

     After reviewing the record and the parties’ filings, this

Court is not “left with the definite and firm conviction that a

mistake has been committed” as to the findings of the magistrate

judge.   United States Gypsum Co., 333 U.S. at 395.   Therefore, the




                                 7
report and recommendation of the magistrate judge is AFFIRMED and

ADOPTED in its entirety.

                           IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 15) is AFFIRMED and ADOPTED.

Therefore, the defendant’s motion for summary judgment (ECF No. 12)

is DENIED, the plaintiff’s motion for summary judgment (ECF No. 10)

is GRANTED IN PART and DENIED IN PART, and the Commissioner’s

decision is VACATED and REMANDED for further proceedings.       It is

ORDERED that this civil action be DISMISSED and STRICKEN from the

active docket of this Court.

     Finally, this Court finds that the parties were properly

advised by the magistrate judge that failure to timely object to

the report and recommendation in this action would result in a

waiver of appellate rights. Because both parties failed to object,

both the defendant and the plaintiff have waived the right to seek

appellate review of this matter.       See Wright v. Collins, 766 F.2d

841, 844-45 (4th Cir. 1985).

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein. Pursuant to Federal

Rule of Civil Procedure 58, the Clerk is DIRECTED to enter judgment

on this matter.




                                   8
DATED:   October 17, 2018



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                            9
